       Case 1:16-cv-01534-JEB Document 564-1 Filed 09/08/20 Page 1 of 4




                                                                                    William S. Scherman
                                                                                    Direct: +1 202.887.3510
                                                                                    Fax: +1 202.530.9557
                                                                                    WScherman@gibsondunn.com

                                                                                    David Debold
                                                                                    Direct: +1 202.955.8551
                                                                                    Fax: +1 202.530.9682
September 4, 2020                                                                   DDebold@gibsondunn.com



VIA E-MAIL


 Jan E. Hasselman,                               Nicole E. Ducheneaux
 Earthjustice                                    Big Fire Law & Policy Group LLP
 810 Third Avenue, Suite 610                     1404 South Fort Crook Road
 Seattle, WA 98104                               Bellevue, NE 68005
 jhasselman@earthjustice.org                     nducheneaux@bigfirelaw.com

 Michael L. Roy                                  Jennifer S. Baker
 Hobbs, Straus, Dean & Walker, LLP               Jeffrey S. Rasmussen
 1899 L Street NW, Suite 1200                    Patterson Earnhart Real Bird & Wilson LLP
 Washington, DC 20036                            357 S. McCaslin Blvd., Suite 200
 mroy@hobbsstraus.com                            Louisville, CO 80027
                                                 jbaker@nativelawgroup.com
                                                 jrasmussen@nativelawgroup.com


 Re:    Response to Tribes’ Refusal to Discuss Additional Safety Measures at the Lake
        Oahe Crossing

Dear Counsel:

We have reviewed your letter of August 28, 2020 responding to our letter inviting you to
discuss any proposed operational safety measures at the Lake Oahe crossing pursuant to the
District Court’s August 10, 2020 order. Minute Order of August 10, 2020, Standing Rock
Sioux Tribe et al. v. U.S. Army Corps of Eng’rs, Case No. 1:16-cv-01534-JEB (D.D.C.)
(“August 10 Minute Order”) (directing the parties to undertake good faith discussions of
potential “mitigation measures that could lessen the likelihood and severity of any oil leak in
or around Lake Oahe”).

We intend to proceed in good faith in discussing potential mitigation measures, but we have
good reason to doubt that you are prepared to do the same.

First, you refuse to consider the comprehensive safety measures already in place, and the data
that indisputably show that DAPL is one of the safest oil pipelines in the world. Tribes’ August
28, 2020 Letter at 1 (“[W]e will not engage further in that discussion.”). If we are to discuss
       Case 1:16-cv-01534-JEB Document 564-1 Filed 09/08/20 Page 2 of 4




Jan E. Hasselman
Nicole E. Ducheneaux
Michael L. Roy
Jennifer S. Baker
Jeffrey S. Rasmussen
September 4, 2020
Page 2

proposed additional safety measures to reduce even further the risk or impact of a spill or
incident, we obviously must first consider how they could potentially add value given the
safety measures already built into DAPL’s design, construction, and operation to reduce the
risk and impact of a spill or incident at the Lake Oahe Crossing. Among other things, and as
we explained in greater detail in our August 20, 2020 letter and in our many filings in this case,
it is important to understand that the likelihood of a potential leak as large as (or larger than)
those modeled is just once in every 200,000 years; that DAPL was constructed to exceed
pipeline safety regulations; that DAPL’s comprehensive leak monitoring system can detect
and respond to even “pinhole” leaks in short order, reducing the volume of any potential spill
or incident, no matter how unlikely; and that the Lake Oahe crossing was installed via HDD,
virtually eliminating the possibility that a spill, in the highly unlikely event one should occur,
could reach the waters of the Lake.

Second, we disagree that “in order to have any meaningful discussion about additional safety
measures,” you “need access to additional technical information.” Tribes’ August 28, 2020
Letter at 1-2.

         A. You have already been provided much of this information.1

Your second request seeks “Dakota Access LLC, Dakota Access Pipeline, North Dakota Spill
Model Discussion Lake Oahe Crossing, Wood Group Mustang, Document No.: DAPL-WGM-
GN000-PPL-STY-0019, Issued for Use 5-3-16.” This document is in the record of this
proceeding at RAR 14959.

Your third request seeks an un-redacted version of “Dakota Access Pipeline, Facility Response
Plan, Dakota Access Pipeline North Response Zone, April 2017.” An un-redacted copy of the
most recent Facility Response Plan is Exhibit 8 to the Declaration of Todd Stamm In Support
of Dakota Access LLC’s Brief on the Question of Remedy, D.E. 509-5 in this proceeding.

Your sixth request seeks Energy Transfer’s “Integrity Management Plan,” and your seventh
request seeks Energy Transfer’s “Operations and Maintenance Manual.” The former is
attached as Exhibit 1 to the Second Declaration of John Godfrey In Support of Dakota Access
LLC’s Brief on the Question of Remedy, D.E. 538-4 in this proceeding, and a version of the
latter is in the record at RAR 4499 in this proceeding.


 1
     We remind you that many of these documents are subject to the protective order, and any dissemination to
     your “technical team” or others must be in accordance thereto.
      Case 1:16-cv-01534-JEB Document 564-1 Filed 09/08/20 Page 3 of 4




Jan E. Hasselman
Nicole E. Ducheneaux
Michael L. Roy
Jennifer S. Baker
Jeffrey S. Rasmussen
September 4, 2020
Page 3

And your fourth and fifth requests seek information related to Energy Transfer’s
implementation of the recommended practices in API 1173 and 1175. John Godfrey discussed
this in his second declaration in this proceeding. See D.E. 538-4 at ¶¶17-18.

       B. Some of the information you requested will not help in the discussion the
          Court contemplated.

For instance, your first request seeks “[t]he environmental inspection report dated March 15,
2017 referenced on page 2 of the Independent Assessment of Dakota Access Pipeline U.S.
Army Corps of Engineers Easement Special Conditions” [the “P-PIC report”]. As you should
know from the P-PIC report, D.E. 347-2, the referenced environmental inspection report
relates to a small upland spill of drilling mud during the HDD construction activities (which
are completed). It has nothing to do with pipeline operations. See P-PIC report at 24. In any
event, the P-PIC report comprehensively summarizes the environmental inspection report
(these reports are typically only a single page), so you have any information from the report
that might be relevant.

Likewise, you ask for the un-redacted copy of an out-of-date Facility Response Plan when you
already have the operative version (discussed above).

       C. You also seek information, particularly with respect to the Optimization, that
          does not yet exist and has nothing to do with mitigation measures for the
          pipeline as it will be operating during the EIS period.

For example, your eighth and ninth requests seek, among other things, an updated “worst case
discharge (WCD), and North Response Zone Facility Response Plan (FRP) produced as a
result of the proposed DAPL capacity increase” and other information related to the
Optimization. As you know, the proposed capacity increase has not been approved by the
Illinois Commerce Commission and would take months to implement if it is approved. Neither
PHMSA regulations nor the Corps’ Easement conditions (which Dakota Access has
voluntarily agreed to continue to comply with) require revision of the Facility Response Plan
(and WCD calculation) months before a potential change is implemented. See 49 C.F.R. §
194.121(a) (requiring an updated response plan to be submitted every five years, or 30 days
after a change to operating conditions that “would substantially affect the implementation of a
response plan”); D.E. 172-11 (Corps Easement), at docket page no. 38 (requiring Dakota
Access to submit any updated Facility Response Plan to the Corps “within one year after the
update”).
      Case 1:16-cv-01534-JEB Document 564-1 Filed 09/08/20 Page 4 of 4




Jan E. Hasselman
Nicole E. Ducheneaux
Michael L. Roy
Jennifer S. Baker
Jeffrey S. Rasmussen
September 4, 2020
Page 4

Thus, it is hard to take at face value that you want to engage in “meaningful discussion about
additional safety measures,” when you already have in your possession or available to you
information related to seven of the ten items you say are needed for such discussion, and other
items that you requested have no bearing on this discussion.

With most of the relevant information you requested already in your possession or available
to you, there is no reason you cannot engage in good-faith discussion now.

Finally, we note that you are not yet ready to discuss any additional measures, even though
Standing Rock and the “#NoDAPL Technical Consulting Team” have previously claimed that
specific additional measures are needed and would be beneficial. See, e.g., RAR 7451; D.E.
433, at 21-23. We do not understand how you could need more information before defending
measures that you already told the Court are appropriate and even necessary.

Your refusal to engage notwithstanding, Dakota Access reiterates its offer to discuss any
legitimate proposals for additional mitigation measures at the Lake Oahe crossing. We remain
willing to discuss any suggestions you may have regarding other mitigation measures as
contemplated by the August 10 Minute Order.

Please do not hesitate to reach out if you have any questions.

Sincerely,


 /s/                                          /s/
William S. Scherman                          David Debold


cc:    Ben Schiffman, DOJ
       Matt Marinelli, DOJ
